Title: IV. Brigadier General Anthony Wayne’s Opinion, 7 August 1777
From: Wayne, Anthony
To: Washington, George



Phila. 7h August 1777

Genl Wayne’s Opinion of the Defences necessary for the River and Land in case the Enemy should Attempt the Reduction of Phila.
The Works, as Contracted by Agent De Coudre to be Compleated and Supplied with Six or Eight pieces of Artillery and men Sufficient to fight them with about 500 Troops—One Redoubt on the High Ground at Darby Creek Sufficient to Contain 200 men.
the fleet fire ships & Rafts to lay abreast and aCross the Westren Channel to act in Conjunction with the Batteries so long as it is practicable or prudent to Maintain them, boats to be kept in Readiness to Carry off the Troops in case of a Misfortune.
If its found Necessary to Avacuate these posts, the Fleet and fire to Retire Immediately to Fort Island—or act in the Rear of the Enemy Occationally.
It will be Absolutely Necessary to throw a Good Garrison into the Old Fort under the Command of proper Officers with a proportionable Number of men from the Corps of Artillery to the Guns therein Mounted—Red Bank being a post of Consequence, as it Over looks and Enfilades the Old fort and Vessels, it will be proper to Enclose the two Bastians, and place therein 4 or 500 men which the Assistance of the Militia of New Jersey in the Vicinity thereof (after Cutting away the Banks Dams and Bridges over the Creeks) will greatly Retard if not totally prevent the Enemy from penetrating that way.

Whilst this is doing the Banks dams, Bridges and Roads on the West side of the Delaware Ought to be broke up from Marcus Hook to Phila. for which purpose a Judicious and Determined Officer with a Sufficient Number of men and tools ought to be on the spot ready to execute this buisness at a Signal being given.
The Army should be Stationed near Marcus Hook in Order to Appose the Enemy, should they Attempt to move from under Cover of their Shiping, or in case they should proceed further up to land, to be ready to move with them, taking Advantage of such Strong Grounds and Marshes as present themselves in the Way.
As much will Depend on the mode and manner of the Enemies movements the Subject Admits of nothing further than General heads and as such they are presented by

Ant’y Wayne

